                 Case 1:20-cv-04060 Document 1 Filed 05/27/20 Page 1 of 1



     Anastasi Pardalis
 1
     Pardalis & Nohavicka, LLP
 2   950 3rd Avenue, 25th Floor
     New York, NY 10022
 3   Telephone: (212) 213 8511
     Facsimile: (718) 777-0599
 4
     Attorneys for Plaintiff
 5
                                UNITED STATES DISTRICT COURT
 6                             SOUTHERN DISTRICT OF NEW YORK
 7
 8
     GIANNIS ANTETOKOUNMPO,                          )      Civ. Case No. 1:20-cv-4060
                                                     )
 9                             Plaintiff,
                                                     )
10              -v-                                  )
                                                     )
11                                                   )      NOTICE OF APPEARANCE
     BRYANT YARBOROUGH d/b/a BONAFIDE
12   ICON,                                           )
                                                     )
13                             Defendants.
                                                     )
14
            PLEASE TAKE NOTICE, that ANASTASI PARDALIS, a partner of Pardalis &
15
16   Nohavicka, LLP., hereby appears on behalf of Plaintiff GIANNIS ANTETOKOUNMPO, in the

17   above-captioned action.
18
19   Dated: New York, New York
            May 27, 2020
20
                                                   Respectfully submitted,
21
22                                                       Pardalis & Nohavicka, LLP

23
                                             By:   _/s/ Anastasi Pardalis__________
24
                                                     Anastasi Pardalis
25
26
27
28
                                               1
